DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/21.
Applicant’s election without traverse of claims 1-11 in the reply filed on 4/27/21 is acknowledged.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,4,6,7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prichard et al (USPN 5380301).  Prichard et al teach the claimed process as evidenced at col 6:10-col 8:29; figs 1-3 and 7-8.
 	Regarding claim 1:  A member joining method (Prichard et al: figs 7-8) comprising:
 	a placement process of arranging a first member (Prichard et al: hub 11) and a second member (Prichard et al: catheter tube 12) inserted into the first member so that 
 	a filling process of filling a molten resin into the gap and applying pressure to the resin so as to cause at least one member of the first member or the second member to undergo elastic deformation (Prichard et al: expanded portion of the hub wall 28; and figs 7-8); and
 	a pressure maintaining process of maintaining the pressure until the resin that has been filled into the gap has cured (Prichard et al: col 7:8-15; claims 6-7; figs 7-8).
 
 	Regarding claim 2:  The member joining method of claim 1, wherein:
 	in the placement process, an abutting body (Prichard et al: mold 30) is arranged so as to abut the at least one member undergoing elastic deformation (Prichard et al: figs 7-8); and
 	the member joining method further comprises a separation process of separating the abutting body from the joined first member and second member after the pressure maintaining process (Prichard et al: col 8: 10-13).

 	Regarding claim 3:    The member joining method of claim 2, wherein:
 	in the filling process, the molten resin is filled into the gap and into a cavity (Prichard et al: remaining cavity 34) provided in the abutting body (Prichard et al: figs 7-8); and


 	Regarding claim 4:    The member joining method of claim 2, wherein:
 	the first member includes a tubular portion (Prichard et al: figs 1-3);
 	in the placement process, an outer abutting body (Prichard et al: mold 30) configuring the abutting body is arranged at an outer peripheral side of the tubular portion (Prichard et al: figs 7-8); and
 	in the filling process, a diameter of the tubular portion is enlarged so as to abut an inner peripheral portion of the outer abutting body (Prichard et al: the expanded portion of the hub has an enlarged diameter; figs 7-8).
 
	Regarding claim 6:    The member joining method of claim 4, wherein:
the first member includes one or more communication paths (Prichard et al : opening 23) that place an outer peripheral portion side and an inner peripheral portion side of the tubular portion in communication with each other, and that are connected to the gap (Prichard et al: col 5:10-20; figs 2 and 5-6); and
 	in the filling process, the resin is filled such that the resin reaches the one or more communication paths (Prichard et al: col 5:10-20; figs 2 and 5-6).

 	Regarding claim 7:    The member joining: method of claim 6, further comprising:

 	in the placement process, the first member is abutted by the abutting body such that the one or more communication paths and the groove section are covered (Prichard et al: figs 7-8), and
 	in the filling process, the resin is filled so as to pass through the one or more communication paths to reach the groove section (Prichard et al: figs 2 and 5-8).
 
	Regarding claim 8:    The member joining method of claim 4, wherein:
 	in the placement process, the second member and the outer abutting body are arranged so as to form a space (Prichard et al: portion of the remaining cavity adjacent the bore) between the outer abutting body and the second member, a portion of the space that is adjacent to the gap and into which the resin is injected having a greater width than the gap (Prichard et al: portion of the remaining cavity adjacent the bore); and
 	in the filling process, the resin passes through the space before filling into the gap (Prichard et al: figs 7-8).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 5 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prichard et al (USPN 5380301) as applied to claim 1 above.  The above teachings of Prichard et al are incorporated hereinafter.  Regarding claim 5, the specific design of a preform is a mere obvious matter of choice dependent on the desired final product.  Further, the claimed notches is well-known in the tube art for added flexibility.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed plurality of notches into the hub of Prichard et al in order to reduce whitening during expansion.  Regarding to claims 9-10, Prichard et al teach each limitation expect a diameter of the shaft portion is decreased during the filling process.  Since it is well-known in the overmolding art to enhance mechanical bonding between a preform and molding material by creating depressions/decreased diameter or projections/increase diameter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to decrease the diameter of the shaft portion of the catheter tube during the filling step in order to create a mechanical bond between the catheter tube and the molded strain relief.  Regarding claim 11, such is well-known in the overmolding art to surface treat a preform in order to enhance mechanical bonding between the preform and the molding.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to surface treat the hub and the catheter tube of Prichard et al in order to enhance mechanical bonding between the hub, catheter tube, and the molded strain relief.   

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both 20160336199 and 20170320247 teach surface treating a preform before an overmolding step.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744